DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 3-13 and 15-22 are pending in the instant invention.  According to the Amendments to the Claims, filed November 17, 2021, claims 1 and 3-13 were amended, claims 2 and 14 were cancelled and claims 15-22 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2017/061895, filed November 16, 2017, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/423,409, filed November 17, 2016.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1 and 3-13, drawn to substituted imidazo[1,2-b]pyridazines of the formula (I), shown to the right, and/or a pharmaceutical composition thereof; and (2) claims 15-22, drawn to a method for modulating interleukin-23 activity or interferon-alpha activity in a patient, wherein the method comprises administering… a substituted imidazo[1,2-b]pyridazine of the formula (I), shown to the right above.

Non-Final Rejection, mailed on September 2, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed November 17, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1, 3-13 and 15-22 is contained within.

Reasons for Allowance

	Claims 1, 3-13 and 15-22 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted imidazo[1,2-b]pyridazines of the formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted imidazo[1,2-b]pyridazines of the formula (I) that is not taught or fairly suggested in the prior art is R4 on the periphery of the imidazo[1,2-b]pyridazine core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
SUBSTITUTED IMIDAZO[1,2-b]PYRIDAZINES AS INTERLEUKIN-23 AND INTERLEUKIN-ALPHA MODULATORS

	has been deleted and replaced with the following:
---“SUBSTITUTED IMIDAZO[1,2-b]PYRIDAZINES AS INTERLEUKIN-23 AND INTERFERON-ALPHA MODULATORS”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	R1 is NH2 or NHC1-C6 alkyl;
	R2 is H, C1-C6 alkyl, or C3-C10 cycloalkyl, wherein the C3-C10 cycloalkyl is monocyclic or bicyclic;
	R3 is H, C1-C6 alkyl, C1-C6 alkyl-OH, or C3-C8 cycloalkyl;

4 is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
;

	R5 is H, C1-C4 alkyl, C(O)NR6R7, C(O)OH, or OC1-C4 alkyl;
	R6 is H or C1-C4 alkyl;
	R7 is H, C1-C4 alkyl, C1-C4 alkyl-OH, heterocyclyl, or C6-C8 aryl, wherein the heterocyclyl is optionally substituted with 1 or 2 independently selected R8 substituents; or
	R6 and R7, taken together with the nitrogen atom to which they are attached, form a 4- to 8-membered heterocyclyl, wherein the 4- to 8-membered heterocyclyl is optionally substituted with 1 or 2 independently selected R8 substituents; and
	each R8 is independently H, halo, C1-C4 alkyl, or OH.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound according to Claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R1 is NHC1-C4 alkyl.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The compound according to Claim 3, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is C3-C6 cycloalkyl, wherein the C3-C6 cycloalkyl is monocyclic or bicyclic.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The compound according to Claim 4, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein each R8 is independently H, C1-C4 alkyl, or OH.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to Claim 5, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R6 is H; and
	R7 is H, C1-C4 alkyl, C1-C4 alkyl-OH, heterocyclyl, or C6-C8 aryl, wherein the heterocyclyl is optionally substituted with 1 or 2 independently selected R8 substituents; or

6 and R7, taken together with the nitrogen atom to which they are attached, form a 4- to 8-membered heterocyclyl, wherein the 4- to 8-membered heterocyclyl is optionally substituted with 1 or 2 independently selected R8 substituents.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The compound according to Claim 6, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R4 is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The compound according to Claim 6, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R4 is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The compound according to Claim 6, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R4 is:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
, or tautomer thereof, wherein R4 is:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“The compound according to Claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R4 is:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“The compound according to Claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R4 is:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier or diluent and at least one compound according to Claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“A method for modulating interleukin-23 activity or interferon-alpha activity in a patient, wherein the method comprises administering to the patient in need of such treatment a therapeutically effective amount of at least one compound according to Claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The method according to Claim 15, wherein the patient has an autoimmune disease or an inflammatory disease.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The method according to Claim 16, wherein the autoimmune disease or the inflammatory disease is selected from the group consisting of acute myelogenous leukemia, acute pancreatitis, acute synovitis, adult respiratory distress syndrome, Alzheimer’s disease, an allergy, an allograft rejection, an angiogenic disorder, asthma, atherosclerosis, atopic dermatitis, autoimmune gastritis, autoimmune hemolytic anemia, autoimmune neutropenia, bone resorption disease, cachexia, cardiac hypertrophy, cardiac reperfusion injury, cerebral ischemia, cerebral malaria, chronic active hepatitis, chronic myelogenous leukemia, chronic obstructive pulmonary disease, chronic pancreatitis, chronic pulmonary inflammatory disease, chronic thyroiditis, a condition associated with prostaglandin endoperoxidase synthase-2, Crohn’s disease, cutaneous lupus, diabetes, discoid lupus erythematosus, a disease characterized by massive neutrophil infiltration, endotoxemia fever due to  infection, glomerulonephritis, gout, gouty arthritis, graft versus host disease, Graves’ disease, inflammatory bowel disease, an inflammatory reaction induced by an endotoxin, influenza, an ischemia in heart attack, an ischemia in stroke, Kaposi’s sarcoma, keloid formation, lupus nephritis, metastatic melanoma, multiple myeloma, multiple sclerosis, muscle degeneration, a myalgia due to infection, myasthenia gravis, myocardial ischemia, a neurodegenerative disease caused by traumatic injury, organ hypoxia, osteoarthritis, osteoporosis, pancreatic B-cell disease, Parkinson’s disease, pemphigus vulgaris, psoriasis, psoriatic arthritis, pulmonary sarcoidosis, pyresis, Reiter’s syndrome, renal reperfusion injury, rheumatoid arthritis, rheumatoid spondylitis, rubella arthritis, scar tissue formation, scleroderma, sepsis, septic shock, shigellosis, silicosis, stroke, systemic lupus erythematosis, thrombin-induced platelet aggregation, thrombocytopenia, thrombosis, toxic shock syndrome, traumatic arthritis, tuberculosis, ulcerative colitis, vascular hyperplasia, and a viral disease.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“The method according to Claim 17, wherein the angiogenic disorder is an ocular neovasculization, an infantile hemangioma, or a solid tumor.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“The method according to Claim 17, wherein the cachexia is cachexia secondary to infection.”---


	has been deleted and replaced with the following:
---“The method according to Claim 17, wherein the viral disease is an acute hepatitis infection, anthrogryposis-renal dysfunction-cholestasis syndrome, cytomegalovirus retinitis, herpes, or a human immunodeficiency virus infection.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“The method according to Claim 20, wherein the acute hepatitis infection is hepatitis A, hepatitis B, or hepatitis C.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“The method according to Claim 20, wherein the human immunodeficiency virus infection is acquired immunodeficiency syndrome.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Elliott Korsen (Reg. No. 32,705) on November 22, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.



/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624